Per Curiam:
Most of the exceptions in this case may be found substantially in the second and third assignments of error, and neither of these can be sustained. It is certainly good law, in .this commonwealth, that where one man gives to another an accommodation note, it will be good against the maker in the hands of a third person though passed to him as security for a pre-existing debt. Of course this statement precludes the idea of fraud in the procurement of the note, and so the learned court instructed the jury. So, likewise, even where the note is procured in bad faith, and is passed to a third person for a valuable-consideration, he may recover from the maker at least the amount he actually paid or credited the payee on the faith of' the paper. These are obvious and well-settled principles of commercial law, and we cannot agree to reverse the court below for a statement of them to the jury. The other assignments need no-consideration.
The judgment is affirmed.